* * * *
Petitioner alleges that he sustained an accident arising out of and in the course of his employment with respondent on January 20th, 1928, at which time his wages were $50 a week. Petitioner states that while moving a barrel his foot slipped . on the floor and in an effort to save himself from falling he put out his right hand, which struck the floor. He claims that as a result thereof he sustained in. excess of fifteen per cent, of total permanent disability of his right hand. He admits that he did not stop work because of this accident and continued working for six weeks thereafter, at which time his employment was terminated with respondent for reasons which have no bearing whatever on this accident. Shortly after, his employment was terminated he became ill from grippe or something similar which he admits had no connection whatsoever with the said alleged accident and he further admits that any and all results of said illness have no connection whatsoever with said alleged accident. Sometime after March 12th, 1928, he had a tooth removed and admits that that condition or any results therefrom had and have nothing to do with his said alleged accident. He admits that whatever disability there was and is because of said alleged accident is confined solely to his right hand and is advised by the physicians who treated him that said disability in all probability will disappear in time. It is admitted by the petitioner that there was no temporary disability arising out of his alleged accident.
*831Respondent denies that petitioner sustained the accident he alleges or any accident arising out of and in the course of his employment with respondent. Respondent further denies that petitioner sustained any permanent disability from the accident he alleges. Respondent, however, for the purpose of disposing of this case finally and completely, and taking into consideration all the injuries alleged to have been sustained by petitioner as a result of his said alleged accident, including any and all ultimate results of any and all said alleged injuries, and further taking into consideration petitioner’s admissions as stated and basing this settlement primarily on these things, is willing to settle the entire matter for fifteen per cent, of total permanent disability of his right hand, amounting to twenty-two and a half weeks at $17 a week; of this amount ten per cent, of total permanent disability, amounting to fifteen weeks at $17 a week has already been paid petitioner in accordance with the informal award of this bureau, leaving a balance of seven and a half weeks at $17 a week. Respondent further agrees that it will pay $22.50 of whatever counsel fee is allowed petitioner’s attorney.
# $ $ $ * * *
Charles E. Corbin, Deputy Commissioner.